Title: From George Washington to the President of the Maryland Senate and the Speaker of the Maryland House of Delegates, 5 October 1778
From: Washington, George
To: President of the Maryland Senate,Speaker of the Maryland House of Delegates


          
            Gentlemen
            Head Qrs Octor 5: 1778
          
          Among the various disputes upon the subject of rank in the Army, there have not been found any more difficult to settle, than the claims of this nature, in the Maryland line. These have been matter of employment for a Board of General Officers for several days, and, after all their care and assiduity, I fear, no arrangement that they can make, will prove entirely satisfactory. There is one point, about which the Board and myself have doubts, Viz. the construction and extent of the powers with which the Assembly were pleased to honor me, by their Resolution of the 11th of April 1778, transmitted in a Letter of the 18th of the same month. Neither they nor I know with the precision we could wish, whether the Resolution meant to confer powers for changing the appointment of any Officer made by the Assembly, by adding or taking away a grade where it might appear right; or whether it only intended to authorise an alteration in the instance of precedence, among those of similar rank, where it should be found, that mistakes had taken place in that respect. Satisfaction in these points, may affect the decision of the Board—and make a material difference in the Arrangement. I shall be happy to receive such Answer, as you may think proper to honor me with by the earliest opportunity, as nothing will contribute more to the service, than a speedy and final conclusion of the disputes upon this Head. I made some attempts in the course of the last year to have them adjusted, but without effect. I have the Honor to be with great respect & esteem Gentn Yr Most Obed. sert
          
            G. Washington
          
        